                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                CENTRAL DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )       Case No. 17-cr-04045-BCW
                                             )
DARREN WADE LASLEY,                          )
                                             )
                      Defendant.             )

                                             ORDER

       Before the Court is Magistrate Judge Willle J. Epps Jr.’s Report and Recommendation

(Doc. #79) denying Defendant Darren Wade Lasley’s Motion to Suppress Evidence (Doc. #65).

Defendant filed objections (Doc. #77) to the Report and Recommendation. After an independent

review of the record, the applicable law, and the parties’ arguments, the Court adopts Magistrate

Judge Willle J. Epps Jr.’s findings of fact and conclusions of law. Accordingly, it is hereby

       ORDERED for the reasons stated in the Report and Recommendation (Doc. #79),

Defendant’s Motion to Suppress Evidence (Doc. #65) is denied. It is further

       ORDERED that Magistrate Judge Willle J. Epps Jr.’s Report and Recommendation be

attached to and made part of this Order.

       IT IS SO ORDERED.




DATED: 09/11/2020                                    /s/ Brian C. Wimes
                                                     JUDGE BRIAN C. WIMES
                                                     UNITED STATES DISTRICT COURT




         Case 2:17-cr-04045-BCW Document 81 Filed 09/11/20 Page 1 of 1
